Mr. Justice Thomson delivered the opinion of the court. 2. Contracts, § 187* — when interpretation by acts of parties not controlling. The rule that the courts will look to the acts of the parties indicating their interpretation of the contract, where its terms are ambiguous, will not be permitted to prevent the enforcement of the legal effect of a contract which is unambiguous in language and meaning. 3. Saues, § 64* — when not shown that purchaser construed contract as only requiring seller to furnish goods sufficient for requirements of buyer’s business. The conduct of a purchaser of goods under a contract which provides that the seller will furnish him a certain amount of goods for a specified purpose during the life of the contract, in seeking to procure from the seller additional goods for its use, held not to show that the purchaser construed the contract as requiring the seller to furnish him only such amount as the purchaser’s business required, rather than as calling for the furnishing of a specified amount. 4. Sams, § 64* — when contract for paper not construed as requirement contract for amount needed by purchaser. A contract between the manufacturer of paper and a purchaser whereby the manufacturer agreed to sell and the purchaser to buy and receive for its use in the publication of a paper published by it and for its continuous use during eleven months, from one specified date to another, a certain number of tons of paper, “with a leeway of five per cent, over or under in quantity per year,” shipments to be at the rate of a specified number of tons per month, held not to be a requirement contract binding the manufacturer to supply so much only as was needed by the purchaser, but to bind him to deliver and the purchaser to take the number of tons stipulated in the contract. 5. Customs and usages, § 15* — when custom cannot control terms of contract. Where the terms of a contract are unambiguous they control, notwithstanding there is a difference between them and a custom shown to obtain in the business as to which the contract was made. 6. Sams, § 373* — when waiver of provision of contract as to amount of goods to be supplied not shown. In an action to recover under a contract to supply a certain quantity of goods, evidence held insufficient to show a waiver of the provision as to the quantity to be supplied. 7. Sams, § 17* — lach of consideration for agreement to pay price for goods in excess of contract price. The agreement by the purchaser of goods that it will pay for such goods at a price in excess of that fixed in the contract under which the goods were sold, held to be void and unenforceable as based on no consideration. 8. Sales, § 381* — what are rights of vendee upon refusal of vendor to perform contract. Where the vendor refuses to perform his contract, the vendee may recover his damages without having actually purchased the goods elsewhere. 9. Sales, § 376* — what is measure of recovery by buyer upon refusal of seller to supply goods. The difference between the contract price and the price at which the vendor of goods was willing to supply the goods to the vendee after the vendor’s breach of the contract is the measure of the vendee’s recovery, even though a higher price was asked by others than the vendor.